UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported event): March 7, 2011 B Green Innovations, Inc. (Exact name of registrant as specified in its chapter) New Jersey 333-120490 20-1862731 (State of organization) (Commission File Number) (I.R.S. Employer Identification No.) 750 Highway 34, Matawan, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(732) 441-7700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 - Financial Information Item 2.02 Results of Operations and Financial Condition On March 7, 2011, the Company issued a press release entitled: “B Green Innovations Reports Net Income of $987,631 for Year Ended December 31, 2010 as compared to a Net Loss Of $2,221,419 for 2009.” announcing the Company’s results for the fiscal year ended December 31, 2010.A copy of this press release is attached herein as Exhibit 99.1. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press release entitled: “B Green Innovations Reports Net Income of $987,631 for Year Ended December 31, 2010 as compared to a Net Loss Of $2,221,419 for 2009.” dated March 7, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. B Green Innovations, Inc. Date: March 10, 2011 By: /s/ Jerome Mahoney Jerome Mahoney President and Chief Executive Officer INDEX OF EXHIBITS Press release entitled: “B Green Innovations Reports Net Income of $987,631 for Year Ended December 31, 2010 as compared to a Net Loss Of $2,221,419 for 2009.” dated March 7, 2011.
